Citation Nr: 1419592	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic low back pain with herniated disc, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982, from December 1984 to April 1985, from September 1985 to September 1989, and from December 1990 to April 1991.  The Veteran is a recipient of the Combat Action Ribbon and the Navy Achievement Medal with Combat "V."

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for chronic low back pain with herniated disc.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010, after which the issue was certified to the Board for adjudication.

In September 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that service connection for his low back disability is warranted as he believes his low disability is related to his documented in-service back injuries.  Additionally, in March 2008, the Veteran asserted that his service-connected knee disabilities cause him to experience low back pain.

Service treatment records document treatment for back problems on two occasions.  .  In November 1986, the Veteran reported ongoing back pain for 3 days after doing squats.  Thereafter, in 1987, the Veteran received emergency care treatment after he threw his back out lifting 300 pounds of dead weight at the gym.  The examiner noted the Veteran's range of motion was decreased for the L-5 spine.  It was noted the Veteran had a muscle sprain of the L-5 spine.  A July 1987 note indicates that the Veteran had been examined in the past 90 for separation from active duty service.  No defects were noted.

Post-service private treatment records from Dr. MacCartee (dated in January 2000), Dr. Munter (dated in September 2006), and Dr. Davidson (dated from March 2008 to July 2008) have been associated with the claims file.  These treatment records document the Veteran's complaints of low back pain, which reportedly began during his military service, as well as various diagnoses of low back disabilities.  These records do not include any opinion as to the etiology of any diagnosed low back disability.  

Similarly, VA outpatient records dated from September 2006 to July 2008 indicate the Veteran's complaints of low back pain.  VA treatment records dated in September 2006 note that the Veteran's low back was tender and tight on the right side.

In a March 2008 statement, the Veteran described the history and nature of his low back pain.  He also stated that when his service-connected knees hurt "it forces [him] to alter the way [he stands] and [walks] which, in turn, causes [his] back to be in an unnatural position that leads to [his] back pain."

In conjunction with his claim, the Veteran was afforded a VA examination in March 2009.  The examiner diagnosed the Veteran with chronic lumbar syndrome with disk prolapse L3/L4, L4/L5, as well as L5-S1 without radicular symptoms.  He also diagnosed the Veteran with gonarthrosis with medial emphasis first to second degree on both sides.  Despite the AOJ's request for an opinion regarding whether the Veteran's low back condition is the direct or proximate result of his service-connect knee conditions, no etiology opinion was provided.

Thereafter, VA received a February 2010 medical report and an April 2010 addendum opinion from Dr. Tempka.  Dr. Tempka's February 2010 report diagnosed the Veteran with osteochondrosis of the lumbar spinal column at L3/4, L4/5, and L5/S1, with constriction at L3/4 and emphasis on the right, with broad-based intervertebral disk protrusion at L5/S1 with irritation of the nerve root at L5 on the left.  He also found signs of spondylarthroses.  In his April 2010 addendum opinion, Dr. Tempka stated that he had reviewed the service medical records and the current treatment records and "it is [his] opinion 'that it is more likely than not' that the Veteran's back is related to his military duty."  He stated that the basis for his opinion was the adjacent medical report.

Subsequently, VA received additional private medical records including a March 2011 letter from Dr. Merettig.  In his letter, Dr. Merettig noted the Veteran's in-service back injuries and a diagnosis of protruded discs of thorax 11/12, lumbar 3-4, lumbar 4-5 and disc degeneration (osteochondrosis) of lumbar 5-sacrum 1.  He noted the possible cause of the Veteran's low back problems was "most probably lesion of the disc during active service."

Afterward, VA received private medical evidence from Dr. Hang dated in November 2011 and October 2012.  Dr. Hang reported diagnoses of the Veteran's back disorder as "(B) LS spine strain, foraminal stenosis L3-4, L4-5, spondylosis, and spinal stenosis."  He noted the Veteran's military history and his in-service back injuries.  He also noted a July 2008 report of an MRI which revealed degenerative disc disease at T11-12, L3-L4, L4-L5, and L5-S1.  He also stated there was diffuse osteophyte at the level of L5-S1.  After examining the Veteran, his chart and medical records, Dr. Hang opined that the physical traumas suffered during the Veteran' military service "may have contributed to his spine problem."  In subsequent October 2012 treatment records, Dr. Hang reported that the Veteran's "back problem, which started with his injury during physical training in the Marines and subsequent trauma during Desert Storm may have contributed to the chronic nature of his back problem."

The Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection.

The March 2009 VA examiner failed to provide an etiology opinion, despite being requested to do so. The Board points out that, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, while the Veteran has submitted three medical statements in support of his claim, none of those opinions provides persuasive support for the claim.  

As noted above, in March 2011, Dr. Merretig stated that the Veteran's back disorder was "most probably lesion of the disc during active service."  Also noted above, in November 2011 and October 2012, Dr. Hang stated that the Veteran's in service injuries "may have contributed to his spine problem." The Board finds that the use of the words "most probably" and "may have" render the opinions speculative.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Applicable regulation  provides that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  

Furthermore, Dr.  Dr. Tempka essentially provided no rationale for his opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, Dr. Tempka indicated that the basis for his opinion was the attached  medical report; however, that report merely reflects examination results, none of which support a finding that there exists a medical relationship between the Veteran's current low back disorder and his military service.

Accordingly, further medical opinion is this claim-based on full review of the record, to include the above-cited opinions and lay assertions, and supported by clearly stated rationale-is is needed to fairly resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to obtaining the etiology opinion, to ensure that all due process requirements are met and that record before the physician is complete, the AOJ should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records.  

The claims file includes VA outpatient treatment records dated through July 2008; however, there exists the possibility that more recent records may be outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from pertinent VA facility(ies) dated since July 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the Veteran has submitted treatment records from numerous private physicians dated before and after his appeal was certified to the Board.  As previously noted, the record includes private medical evidence from Dr. MacCartee, dated in January 2000; Dr. Munters, dated from July 2002 to September 2006; Dr. Davidson, dated from March 2008 to July 2008; Dr. Tempka, dated from February 2010 to April 2010; the Rehab Center Virchow Partnership, dated in September 2010, Dr. Merettig, dated in March 2011; and Dr. Hang dated in October 2012.  Significantly, Dr. MacCartee's January 2000 letter indicates that the Veteran visited his office to obtain "a second orthopedic opinion."  Such a statement suggests that there may be outstanding private treatment records dated prior to January 2000.  Moreover, as Dr. Hang's November 2011 and October 2012 records suggest continued treatment and the possible necessity of surgery for the Veteran's low back, it is likely that there are outstanding private treatment records which could bear on the outcome of the Veteran's service connection claim.  

Therefore, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  explaining g  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO also should specifically request that the Veteran furnish appropriate authorization to enable it to obtain the outstanding treatment records from any private physician, including those referenced above, which pertain to his low back condition.  

The Board so points out that while the Veteran has asserted that his low back condition is the result of in-service back injuries, alternatively, he contends that his service-connected bilateral knee conditions cause him to experience low back pain.  Notably, he has not been afforded the notice of what is needed to support a secondary service connection claim.  As such, the AOJ's letter should also inform the Veteran of the information and evidence necessary to substantiate his claim for secondary service connection.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's re-adjudication of the claim should also include consideration of all evidence added to the record since the last adjudication of the claim.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from any pertinent VA facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran y dated since July 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he  provide information and, if necessary, authorization, to  obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide authorization to obtain any outstanding, pertinent  private medical records, including those from Dr. MacCartee, Dr. Munters,  Dr. Davidson, Dr. Tempka, the Rehab Center Virchow Partnership (dated after September 2010), Dr. Merettig (dated after March 2011), and Dr. Hang (dated after October 2012).

Explain what information or evidence is needed to substantiate a secondary service connection claim.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate physician to provide a medical opinion in connection the claim for service connection for low back disability.  is claim.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician, and the medical opinion should include a discussion of the Veteran's documented medical history and assertions.  

With respect to each diagnosed low back disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise medically related to service; or, if not  (2) was caused or is aggravated by the Veteran's service-connected bilateral knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent in- and post-service medical and lay evidence, to include as regards in-service back injuries, the pinions rendered by Dr. Tempka, Dr. Merettig, and Dr. Hang, and all lay assertions..

The examiner should set forth complete rationale for the conclusions reached in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, re-adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



